DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: On page 4, line 11, the reference to claim 1 should be deleted.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             In claim 1: line 16, the expression “a suction device for draws” renders the claim indefinite because it is not clear if words are missing, or if “draws” should be - - drawing - - ; line 18, it is not clear what the expression “region/and or” means or refers to, or if this expression should be - - region and/or - - ; line 23, the expression “substantially less” renders the claim indefinite because it is not clear how much less the third predetermined speed is with respect to the first predetermined speed or the second predetermined speed.
             In claim 7, lines 2-4, the expression “can be” renders the claim indefinite because it is not clear if one of the compacting rollers is, or is not, moved.
             In claim 10: line 17, the expression “the first consolidation stage” does not have clear and proper antecedent basis in the claim; line 23, there appears to be one or more words missing after the word “predetermined”; line 24, the expression “substantially less” renders the claim indefinite because it is not clear how much less the third predetermined (speed) is with respect to the second predetermined speed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Griesbach, III et al (U.S. Patent 5,575,874 A).
             Regarding claim 1, Griesbach, III et al (see the entire document, in particular, col. 7, lines 17-18; col. 9, lines 31-40; col. 10, lines 1-7 and 12-25; col. 23, lines 19-21; Figure 1A) teaches an apparatus for making a non-woven web (see Figure 1A and col. 7, lines 17-18 (process line (i.e., apparatus) for making an embodiment (i.e., non-woven web) of the invention) of Griesbach, III et al), including (a) an air-permeable deposit conveyor moving in a horizontal travel direction (see Figure 1A and col. 10, lines 1-4 (shaped, endless, at least partially foraminous forming surface 26) of Griesbach, III et al); (b) a spinneret for spinning and depositing continuous filaments as the non-woven web on a deposit region of the conveyor, whereby the filaments form a non-woven web thereon and are transported downstream from the deposit region in the direction by the conveyor (see Figure 1A; col. 9, lines 31-39 (spinneret 18, extruding a curtain of filaments) and col. 10, line 3 (continuous filaments) of Griesbach, III et al); (c) a first pre-consolidator for a first pre-consolidation of the non-woven web spaced downstream along the conveyor from the deposit region (see Figure 1A and col. 10, lines 12-13 (through-air bonder 34 (i.e., first pre-consolidator)) of Griesbach, III et al); (d) a second pre-consolidator for a second pre-consolidation of the non-woven web spaced downstream by a suction gap along the conveyor from the first pre-consolidator (see Figure 1A and col. 10, lines 12-13 (through-air bonder 36 (i.e., second pre-consolidator)) of Griesbach, III et al); and (e) a suction device for drawing air through the deposit conveyor (see Figure 1A and col. 10, lines 5-7 (vacuum 30 below forming surface 26 and below through-air bonder 34 (i.e., first pre-consolidator)) of Griesbach, III et al), and (i) at the deposit region and/or at the first pre-consolidator at a first predetermined speed (see Figure 1A and col. 23, lines 19-21 (the vacuum below the forming surface (i.e., forming surface 26) caused air to pass through the porous surface at a velocity of 2,000 – 3,000 feet per minute (i.e. a predetermined speed)) of Griesbach, III et al). 
             Regarding claim 2, see Figure 1A (the suction gap is formed between the fiber draw unit (or aspirator) 22 and the forming surface 26 and through-air bonder 34) of Griesbach, III et al.
             Regarding claim 3, see Figure 1A (the first pre-consolidator (i.e., through-air bonder 34) is provided between the deposit region and the suction gap) of Griesbach, III et al.
             Regarding claim 5, see Figure 1A and col. 10, lines 15-20 (through-air bonder 34 is a hot-air knife) of Griesbach, III et al.
             Regarding claim 8, see Figure 1A and col. 10, lines 20-25 (through-air bonder 36 is a hot-air oven) of Griesbach, III et al.
Allowable Subject Matter
Claims 4, 6, 7 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art references currently of record, alone or in combination, disclose, suggest or teach a process of making a non-woven web, including the step of drawing air through the web at a second pre-consolidation stage at a third predetermined speed (see claim 10, lines 18-19).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Allen et al (U.S. Patent Application Publication 2002/0086072 A1) teaches an apparatus for managing air flow during the manufacture of non-woven webs (see paragraph [0001] of Allen et al), including an air management system (see paragraph [0022] of Allen et al) having a variable speed fan (or other suitable air moving device) that draws air through the air management system (see paragraph [0029] of Allen et al).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742